Citation Nr: 0306634	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  02-00 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

The propriety of the initial noncompensable rating assigned 
following the grant of service connection for bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from October 1965 to October 
1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2001 rating decision by the RO that 
granted service connection for bilateral hearing loss and 
assigned a noncompensable rating to that disability.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting in Washington, DC in 
March 2002.  

Additional evidence was obtained and associated with the 
claims file pursuant to additional development conducted at 
the Board in May 2002.  



REMAND

In a January 2001 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating.  The veteran contends that he is 
entitled to a compensable rating for his service-connected 
bilateral hearing loss.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  An examination for hearing impairment for VA 
purposes must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
will be conducted without the use of hearing aids.  38 C.F.R. 
§ 4.85 (2002).  

To evaluate the degree of disability from bilateral service- 
connected defective hearing, the rating schedule establishes 
11 auditory acuity levels, designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85 (2002).  

Where there is Level I hearing in the better ear, a 
compensable (10 percent) rating for bilateral hearing loss is 
warranted only if a Level X or Level XI hearing is shown in 
the poorer ear.  Or, where there is a Level II hearing in the 
better ear, a compensable (10 percent) rating for bilateral 
hearing loss is warranted where a Level V (or higher) hearing 
is shown in the poorer ear.  

In this case, the medical evidence shows that the veteran has 
Level I or Level II hearing in the better (right) ear.  The 
question at issue is the Level of hearing in the poorer 
(left) ear.  

On the authorized VA audiological evaluation in August 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
45
40
55
LEFT
60
75
70
70
75

The average in the right ear was 46 and the average in the 
left ear was 73.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 88 
percent in the left ear.  This equates to Level I hearing in 
the right ear and Level III hearing in the left ear.  

The diagnosis was that of normal sloping to moderate 
sensorineural hearing loss in the right ear and moderate 
sloping to severe sensorineural hearing loss in the left ear.

A private audiological report from June 2000 noted pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
50
60
45
LEFT
60
70
75
75
75

The average in the right ear was 50 and the average in the 
left ear was 74.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and of 80 
percentage in the left ear.  

The examiner found an asymmetric hearing loss with a mild to 
moderately severe sensorineural hearing loss in the right ear 
and a moderate to severe sensorineural hearing loss in the 
left ear.  This equates to Level II hearing in the right 
(better) ear and Level V hearing in the left (poorer) ear.  

The veteran was afforded a VA audiological examination in 
November 2000.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
45
40
35
LEFT
60
70
75
75
80

The average in the right ear was 40 and the average in the 
left ear was 75.  Speech audiometry revealed speech 
recognition ability of 96 in the right ear and of 48 percent 
in the left ear.  This equates to Level I hearing in the 
right ear and Level IX hearing in the left ear.  

The diagnosis was that of asymmetric sensorineural hearing 
loss, with significantly poorer pure tone and speech results 
in the left ear.  

Additional records were obtained pursuant to development at 
the Board in May 2002.  These records show that the veteran 
underwent an annual audiological examination in March 2002.  

At that time, the examiner noted significant deterioration of 
word discrimination in the left ear.  On the audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
50
45
45
LEFT
60
70
75
70
80

The average in the right ear was 45 and the average in the 
left ear was 74.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 28 
percent in the left ear.  This equates to a Level I hearing 
in the right ear and Level XI in the left ear.  Normal to 
moderate sensorineural hearing loss in the right ear was 
noted and moderate to severe sensorineural hearing loss in 
the left ear was noted.  

In this regard, this examination suggests that the veteran 
may be entitled to a compensable rating for the service-
connected bilateral hearing loss.  

In light of the foregoing medical evidence, the Board finds 
that an authorized VA audiological examination should be 
conducted to determine the current severity of the veteran's 
service-connected bilateral hearing loss.  The examiner 
should specifically comment on the results of the most recent 
March 2002 examination.  

Accordingly, the Board finds that the case must be REMANDED 
to the RO for the following action:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for the service-connected bilateral 
hearing loss disability since service, 
which have not previously been identified 
or obtained.  Thereafter, the RO should 
obtain legible copies of all records from 
any identified treatment source not 
currently of record.  In addition, the RO 
should obtain copies of all VA treatment 
records of the veteran that are not 
currently in the claims folder.  The RO 
should also afford the veteran an 
opportunity to provide additional 
argument and information to support his 
application for benefits.  The veteran 
should be afforded a reasonable amount of 
time to obtain and submit such evidence 
to the RO.  Once obtained, all records 
must be associated with the claims 
folder.  

2.  The RO should schedule the veteran 
for a VA authorized audiological 
examination to determine the current 
severity of the service-connected 
bilateral hearing loss disability in 
terms of the Rating Schedule.  The 
examiner should then compare those 
findings with the findings of the March 
2002 examination and provide an opinion 
as to whether a compensable evaluation 
for the veteran's bilateral hearing loss 
is warranted based on the rating 
schedule.  A complete rationale for any 
opinion expressed must be provided.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims.  The RO in this regard must 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
codified at 38 C.F.R. § § 3.102, 
3.156(a), 3.159 and 3.326 (2002) is 
completed.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC) and afforded an opportunity to 
respond thereto.  An appropriate period 
of time should be allowed for response 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



